IN THE SUPREME COURT OF NORTH CAROLINA

                                    No. 319A17

                                 Filed 8 June 2018

STATE OF NORTH CAROLINA

             v.
AHMAD JAMIL NICHOLSON



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 805 S.E.2d 348 (2017), finding prejudicial

error after appeal from a judgment entered on 13 May 2016 by Judge John O. Craig

III in Superior Court, Forsyth County, and granting defendant a new trial. Heard in

the Supreme Court on 13 March 2018.


      Joshua H. Stein, Attorney General, by John R. Green, Jr., Special Deputy
      Attorney General, for the State-appellant.

      Narendra K. Ghosh for defendant-appellee.


      HUDSON, Justice.


      Here we consider whether a police officer’s decision to briefly detain Defendant

Ahmad Jamil Nicholson for questioning was supported by a reasonable suspicion of

criminal activity. Because we conclude that it was, we reverse the decision of the

Court of Appeals holding otherwise and reinstate defendant’s conviction.

              I. FACTUAL AND PROCEDURAL BACKGROUND
                                STATE V. NICHOLSON

                                  Opinion of the Court



      While on patrol at around 4:00 a.m. on 23 December 2015, Lieutenant Damien

Marotz of the Kernersville Police Department noticed a car parked on West Mountain

Street in a turn lane next to a gas station. The car had its headlights on but no turn

signal blinking. As Lt. Marotz pulled his marked patrol vehicle up next to the car, he

saw two men inside, one in the driver’s seat and the other—later identified as

defendant—in the seat directly behind the driver. The windows were down despite

misting rain and a temperature in the 40s. As Lt. Marotz pulled alongside, he saw

defendant pulling down a hood or “toboggan-style mask of some kind . . . with the

holes in the eyes.” Defendant pulled it down to the bridge of his nose but then pushed

it back up when he saw Lt. Marotz.

      Lt. Marotz asked the two men whether everything was okay, and they

responded that it was. The driver, Quentin Chavis, explained that the man in the

back seat was his brother and they had been in an argument. Chavis said that the

argument was over and that everything was okay; defendant agreed, saying, “Yes,

Officer, everything’s fine.” Sensing that something was not quite right, however, Lt.

Marotz again asked the pair whether they were okay, and they nodded to indicate

that they were. Then the driver moved his hand near his neck, “scratching or doing

something with his hand,” but Lt. Marotz was unsure what this gesture meant.

      Still feeling that something was amiss, Lt. Marotz drove into the gas station

parking lot to observe the situation.     After watching as Chavis’s car remained

immobile in the turn lane for another half a minute, Lt. Marotz got out of his patrol


                                          -2-
                                 STATE V. NICHOLSON

                                   Opinion of the Court



vehicle and started on foot toward the stopped car. Defendant then stepped out, and

Chavis began to edge the car forward about two feet. Lt. Marotz asked Chavis,

“Where are you going? Are you going to leave your brother just out here?” Chavis

responded, “No. I’m just late for work. I’ve got to get to work.” Lt. Marotz again asked

whether everything was okay, and the two men said “yes,” everything was fine.

Although Chavis said “yes,” he shook his head “no.” This gesture prompted Lt.

Marotz to say to defendant, “Well, your brother here in the driver’s seat is shaking

his head. He’s telling me everything’s not fine. Is everything fine or not? Is everything

good?” Chavis quickly interjected, “No, Officer, everything’s fine. I’ve just got to get

to work.” After Chavis again stressed that he was going to be late for his job, Lt.

Marotz told him, “Okay. Go to work.”

      After Chavis drove away, defendant stated to Lt. Marotz, “The store’s right

here. Can I just walk to the store? Please sir?” to which Lt. Marotz responded, “[H]ang

tight for me just a second . . . you don’t have any weapons on you do you?”1 Defendant

said that he had a knife with him that he carried for self-defense, but a frisk of his

person by a backup officer who had just arrived did not reveal a weapon. After

additional questioning, the officers learned defendant’s identity from his ID card and

told him he was “free to go.”




      1  This is the point during the interaction at which the Court of Appeals assumed,
without expressly deciding, that defendant was seized for Fourth Amendment purposes.
State v. Nicholson, ___ N.C. App. ____, ___, 805 S.E.2d 348, 356.

                                           -3-
                                STATE V. NICHOLSON

                                  Opinion of the Court



      Later that day, Chavis reported to police that defendant, who was not actually

his brother, had been in the process of robbing him when Lt. Marotz pulled up.

Chavis testified at trial that defendant had flagged him down while he (Chavis) was

on his way to his early morning shift at FedEx and had requested a ride to the gas

station. Once in the car, defendant held a knife to Chavis’s throat and demanded

money. Chavis handed over his debit card just before Lt. Marotz pulled up. Police

later found a steak knife in the back seat of Chavis’s vehicle. During a search of

defendant’s residence, police discovered a knife block containing steak knives that

looked identical to the one found in Chavis’s car, one of which was missing.

      On 14 March 2016, the Forsyth County Grand Jury indicted defendant for

robbery with a dangerous weapon. On 4 May 2016, defendant moved to suppress

evidence obtained as a result of his seizure by Lt. Marotz, asserting that defendant

had been unlawfully detained in violation of his rights under the constitutions of the

United States and North Carolina.

      Defendant was tried during the criminal session of Superior Court, Forsyth

County, that began on 9 May 2016 before Judge John O. Craig III. At a hearing

conducted that day on defendant’s motion to suppress evidence related to his seizure,

Lt. Marotz was the sole witness. His testimony included the facts set forth above

explaining defendant’s seizure on the morning of 23 December 2015. After hearing

arguments from counsel, the trial court orally denied the motion to suppress without

making specific findings of fact or conclusions of law.     Although the trial court


                                          -4-
                                 STATE V. NICHOLSON

                                   Opinion of the Court



instructed the State to prepare an order containing findings of fact and conclusions

of law, no such order can be found in the record.

      The jury convicted defendant of common law robbery on 12 May 2016, and the

trial court sentenced him to ten to twenty-one months of imprisonment, suspended

for thirty-six months of supervised probation.            Defendant appealed, and on 19

September 2017 the Court of Appeals issued a divided opinion in which it ordered a

new trial after concluding that Lt. Marotz lacked reasonable suspicion to detain

defendant for questioning and that the trial court committed prejudicial error by

denying defendant’s suppression motion. State v. Nicholson, ___ N.C. App. ____, ___,

805 S.E.2d 348, 358. The dissenting judge concluded that the trial court had properly

denied the motion because Lt. Marotz did have reasonable suspicion that criminal

activity was afoot when he seized defendant. Id. at ___, 805 S.E.2d at 358 (Murphy,

J., dissenting). The State filed its appeal of right to this Court based on the dissent.

                                   II. ANALYSIS

      The State argues that the Court of Appeals erred in concluding that the facts

established at the suppression hearing fell short of demonstrating that Lt. Marotz

had a reasonable, articulable suspicion of criminal activity before he stopped

defendant. Generally, the standard of review in evaluating a trial court’s denial of a

motion to suppress is “whether competent evidence supports the trial court’s findings

of fact and whether the findings of fact support the conclusions of law.” State v.

Jackson, 368 N.C. 75, 78, 772 S.E.2d 847, 849 (2015) (quoting State v. Otto, 366 N.C.


                                           -5-
                                     STATE V. NICHOLSON

                                       Opinion of the Court



134, 136, 726 S.E.2d 824, 827 (2012)). In evaluating a trial court’s denial of a motion

to suppress when the facts are not disputed and the trial court did not make specific

findings of fact either orally or in writing, we infer the findings from the trial court’s

decision and conduct a de novo assessment of whether those findings support the

ultimate legal conclusion reached by the trial court.2              Accordingly, we consider

whether the inferred factual findings arising from the uncontested evidence

presented by Lt. Marotz at the suppression hearing support the trial court’s

conclusion that reasonable suspicion existed to justify defendant’s seizure.

       As a general matter, “[b]oth the United States and North Carolina

Constitutions protect against unreasonable searches and seizures.” Otto, 366 N.C. at

136, 726 S.E.2d at 827 (citing U.S. Const. amend. IV and N.C. Const. art. I, § 20).

The United States Supreme Court has long held that the Fourth Amendment permits


       2  The statute governing motions to suppress evidence provides that the trial court
“must set forth in the record [its] findings of facts and conclusions of law.” N.C.G.S. § 15A-
977(f) (2017). We have noted, however, that in some situations “[a] written determination
setting forth the findings and conclusions is not necessary, but it is the better practice.” State
v. Bartlett, 368 N.C. 309, 312, 776 S.E.2d 672, 674 (2015) (citing State v. Oates, 366 N.C. 264,
268, 732 S.E.2d 571, 574 (2012)). We explained in Bartlett that,
               [a]lthough the statute’s directive is in the imperative form, only
               a material conflict in the evidence—one that potentially affects
               the outcome of the suppression motion—must be resolved by
               explicit factual findings that show the basis for the trial court’s
               ruling. When there is no conflict in the evidence, the trial court’s
               findings can be inferred from its decision. Thus, our cases
               require findings of fact only when there is a material conflict in
               the evidence and allow the trial court to make these findings
               either orally or in writing.
Id. at 312, 776 S.E.2d at 674 (first citing State v. Salinas, 366 N.C. 119, 123-24, 729 S.E.2d
63, 66 (2012); then citing State v. Ladd, 308 N.C. 272, 278, 302 S.E.2d 164, 168 (1983); and
then citing State v. Munsey, 342 N.C. 882, 885, 467 S.E.2d 425, 427 (1996)).

                                               -6-
                                 STATE V. NICHOLSON

                                   Opinion of the Court



a police officer to conduct a brief investigatory stop of an individual based on

reasonable suspicion that the individual is engaged in criminal activity. See Terry v.

Ohio, 392 U.S. 1, 30-31, 88 S. Ct. 1868, 1884-85, 20 L. Ed. 2d 889, 911 (1968).

                    The Fourth Amendment permits brief investigative
             stops . . . when a law enforcement officer has “a
             particularized and objective basis for suspecting the
             particular person stopped of criminal activity.” . . . The
             standard takes into account the totality of “the
             circumstances—the whole picture.” Although a mere “
             ‘hunch’ ” does not create reasonable suspicion, the level of
             suspicion the standard requires is “considerably less than
             proof of wrongdoing by a preponderance of the evidence,”
             and “obviously less” than is necessary for probable cause.

Navarette v. California, ___ U.S. ____, ____, 134 S. Ct. 1683, 1687, 188 L. Ed. 2d 680,

686 (2014) (first quoting United States v. Cortez, 449 U.S. 411, 417-418, 101 S. Ct.
690, 695, 66 L. Ed. 2d 621, 629 (1981); then quoting id. at 417, 101 S. Ct. at 695, 66
L. Ed. 2d at 629; then quoting Terry, 392 U.S. at 27, 88 S. Ct. at 1883, 20 L. Ed. 2d at

909; and then quoting United States v. Sokolow, 490 U.S. 1, 7, 109 S. Ct. 1581, 1585,

104 L. Ed. 2d 1, 10 (1989)). As this Court has explained, “[t]he stop must be based on

specific and articulable facts, as well as the rational inferences from those facts, as

viewed through the eyes of a reasonable, cautious officer, guided by his experience

and training.” State v. Watkins, 337 N.C. 437, 441-42, 446 S.E.2d 67, 70 (1994) (citing,

inter alia, Terry, 392 U.S. at 21-22, 88 S. Ct. at 1880, 20 L. Ed. 2d at 906). “This same

standard—reasonable suspicion—applies under the North Carolina Constitution.”

Jackson, 368 N.C. at 78, 772 S.E.2d at 849 (citing Otto, 366 N.C. at 136-37, 726 S.E.2d



                                           -7-
                                  STATE V. NICHOLSON

                                   Opinion of the Court



at 827). Therefore, when a criminal defendant files a motion to suppress challenging

an investigatory stop, the trial court can deny that motion only if it concludes, after

considering the totality of the circumstances known to the officer, that the officer

possessed reasonable suspicion to justify the challenged seizure.

      The parties here do not dispute that defendant was seized when, after Chavis

drove off, defendant stated to Lt. Marotz, “The store’s right here. Can I just walk to

the store? Please sir?” and Lt. Marotz responded, “[H]ang tight for me just a second .

. . you don’t have any weapons on you do you?” As the Court of Appeals did, we

assume without deciding that defendant was seized at this moment. See Terry, 392
U.S. at 16, 88 S. Ct. at 1877, 20 L. Ed. 2d at 903 (recognizing that a seizure can occur

when an officer “restrains [a person’s] freedom to walk away”).

      Here the State contends that the facts known to Lt. Marotz, when viewed

objectively and in their totality, would lead a reasonable officer to suspect that a crime

had just been committed or was in progress. The State points to the following facts,

among others: (1) it was 4:00 a.m.; (2) the vehicle was stopped in the road with no

turn signal on; (3) there were only two people sitting in the car, one in the driver’s

seat and the other directly behind him in the back seat; (4) defendant appeared to be

pulling some sort of toboggan or ski mask down over his face until he saw Lt. Marotz

and pushed it back up; (5) when Lt. Marotz asked whether the occupants were okay,

each said yes, but Chavis made a hand motion at his neck area; (6) after Lt. Marotz

drove into the store parking lot and waited for an additional thirty seconds, the


                                           -8-
                                 STATE V. NICHOLSON

                                   Opinion of the Court



vehicle still did not move or display a turn signal; (7) after defendant got out of the

car, Chavis was edging forward and about to leave defendant, who he had just said

was his brother, on the side of the road on a cold, wet night; (8) when Lt. Marotz again

asked whether everything was okay, Chavis shook his head “no” while defendant said

everything was fine; and (9) after Lt. Marotz confronted defendant with the fact that

Chavis shook his head “no,” Chavis quickly stated that everything was okay. All of

this occurred before defendant stated that he wished to go into the store and Lt.

Marotz stopped him to inquire about weapons.

      We agree with the State that these circumstances established a reasonable,

articulable suspicion that criminal activity was afoot. These facts strongly suggest

that Chavis had been under threat from defendant, as well as the possibility that

defendant was in the process of robbing Chavis. As we have recently explained,

             the reasonable suspicion standard does not require an
             officer actually to witness a violation of the law before
             making a stop. . . . Terry stops are conducted not only to
             investigate past crime but also to halt potentially ongoing
             crime, to thwart contemplated future crime, and . . . to
             protect the public from potentially dangerous activity.

State v. Heien, 366 N.C. 271, 279, 737 S.E.2d 351, 356-57 (2012) (citations omitted),

aff’d, ___ U.S. ___, 35 S. Ct. 530, 190 L. Ed. 2d 475 (2014). Assessments of reasonable

suspicion are often fact intensive, and courts must always view facts offered to

support reasonable suspicion in their totality rather than in isolation. See United

States v. Arvizu, 534 U.S. 266, 274, 122 S. Ct. 744, 751, 151 L. Ed. 2d 740, 750 (2002)



                                           -9-
                                  STATE V. NICHOLSON

                                    Opinion of the Court



(“Although each of the series of acts was ‘perhaps innocent in itself,’ . . . taken

together, they ‘warranted further investigation.’ ” (quoting Terry, 392 U.S. at 22, 88

S. Ct. at 1880-81, 20 L. Ed. 2d at 907)); State v. Williams, 366 N.C. 110, 117, 726
S.E.2d 161, 167 (2012) (“Viewed individually and in isolation, any of these facts might

not support a reasonable suspicion of criminal activity. But viewed as a whole by a

trained law enforcement officer . . . , the responses were sufficient to provoke a

reasonable articulable suspicion that criminal activity was afoot . . . .”).

       Here, while each of the above-listed facts might not establish reasonable

suspicion when viewed in isolation, when considered in their totality they could lead

a reasonable officer to suspect that he had just happened upon a robbery in progress.

When viewing all the facts together, innocent explanations for the events that Lt.

Marotz observed seem much less likely than this scenario. If indeed these were two

brothers, why would they be seated one in front of the other like a taxi or rideshare

driver and customer might sit, and why would one brother leave the other on the side

of the road in the middle of a cold, wet night after an argument had ended? And if

everything had been resolved, why would Chavis silently shake his head “no” when

asked whether everything was fine? Add to these questions defendant’s suspicious

behavior involving the toboggan or ski mask3 and it is clear that reasonable suspicion


       3 We are not persuaded by defendant’s suggestion that Lt. Marotz’s uncertainty during
cross-examination about whether defendant’s headgear actually had eyeholes is dispositive
to the present analysis. The suspicious fact—just one among other suspicious indicia—was
that defendant was pulling something down over his face and abruptly pushed it back up
when he saw a police officer.

                                           -10-
                                   STATE V. NICHOLSON

                                     Opinion of the Court



existed to briefly detain defendant for questioning.4

       We also agree with the State that the Court of Appeals majority placed undue

weight on Lt. Marotz’s subjective interpretation of the facts rather than focusing on

how an objective, reasonable officer would have viewed them.                  During cross-

examination at the suppression hearing, the following exchange occurred in which

defendant’s counsel questioned Lt. Marotz about why he stopped defendant after

permitting Chavis to leave the scene:

                    Q. So you were continuing to question [defendant]
              about an incident that you had already released one of the
              parties to?

                     A. That’s correct.

                    Q. And you, at that point, had no evidence of any
              criminal activity that you were able to objectively point to.
              Correct?

                     A. No. That’s why I was continuing to investigate.

       4  We find the drug cases from other jurisdictions cited by defendant unpersuasive
because they are not factually analogous or otherwise helpful to his case. The broader point
defendant appears to make is, as the United States Court of Appeals for the Fourth Circuit
put it, a
               concern about the inclination of the Government toward using
               whatever facts are present, no matter how innocent, as indicia
               of suspicious activity. . . . [A]n officer and the Government must
               do more than simply label a behavior as “suspicious” to make it
               so. The Government must also be able to either articulate why a
               particular behavior is suspicious or logically demonstrate, given
               the surrounding circumstances, that the behavior is likely to be
               indicative of some more sinister activity than may appear at first
               glance.
United States v. Foster, 634 F.3d 243, 248 (4th Cir. 2011). We are satisfied that the State is
able to articulate why the set of circumstances and behaviors here was suspicious and “likely
to be indicative of some more sinister activity than may appear at first glance.” Id.


                                            -11-
                                 STATE V. NICHOLSON

                                   Opinion of the Court




                   Q. So you were looking to see if you could find
             anything, but you hadn’t yet seen anything?

                   A. That’s correct. I wanted to make sure that both
             your client and also the alleged victim were safe and that
             nothing had happened to either one of them.

(Emphases added.) The Court of Appeals majority concluded that this exchange

“confirmed [Lt. Marotz] had no evidence of any criminal activity to which he could

objectively point.” Nicholson, ___ N.C. App. at ___, 805 S.E.2d at 356 (majority

opinion).

      It is well established, however, that “[a]n action is ‘reasonable’ under the

Fourth Amendment, regardless of the individual officer’s state of mind, ‘as long as the

circumstances, viewed objectively, justify [the] action.’ ” Brigham City v. Stuart, 547
U.S. 398, 404, 126 S. Ct. 1943, 1948, 164 L. Ed. 2d 650, 658 (2006) (brackets in

original and first emphasis added) (quoting Scott v. United States, 436 U.S. 128, 138,

98 S. Ct. 1717, 1723, 56 L. Ed. 2d 168, 178 (1978) (second emphasis added)); see also

Ashcroft v. al–Kidd, 563 U.S. 731, 736, 131 S. Ct. 2074, 2080, 179 L. Ed. 2d 1149,

1155-56 (2011) (“Fourth Amendment reasonableness ‘is predominantly an objective

inquiry.’ We ask whether ‘the circumstances, viewed objectively, [justify the

challenged] action.’ If so, that action was reasonable ‘whatever the subjective intent’

motivating the relevant officials.” (first quoting City of Indianapolis v. Edmond, 531
U.S. 32, 47, 121 S. Ct. 447, 457, 148 L. Ed. 2d 333, 347 (2000); then quoting Scott, 436
U.S. at 138, 98 S. Ct. at 1723, 56 L. Ed. 2d at 178 (bracketed language added); and


                                          -12-
                                 STATE V. NICHOLSON

                                   Opinion of the Court



then quoting Whren v. United States, 517 U.S. 806, 814, 116 S. Ct. 1769, 1775, 135 L.

Ed. 2d 89, 98 (1996))); Terry, 392 U.S. at 21-22, 88 S. Ct. at 1880, 20 L. Ed. 2d at 906

(“[It] is imperative that the facts be judged against an objective standard: would the

facts available to the officer at the moment of the seizure or the search ‘warrant a

man of reasonable caution in the belief’ that the action taken was appropriate?”).

      We have highlighted this principle in several of our decisions. For instance, in

State v. Bone, 354 N.C. 1, 550 S.E.2d 482 (2001), cert. denied, 535 U.S. 940, 122 S. Ct.
1323, 152 L. Ed. 2d 231 (2002), we considered whether an officer had probable cause

to arrest a defendant despite the fact that the officer stated during the suppression

hearing that he did not think he had probable cause to make the arrest. Id. at 10,

550 S.E.2d at 488. We explained that the officer’s “subjective opinion is not material.

Nor are the courts bound by an officer’s mistaken legal conclusion as to the existence

or non-existence of probable cause or reasonable grounds for his actions. The search

or seizure is valid when the objective facts known to the officer meet the standard

required.” Id. at 10, 550 S.E.2d at 488 (quoting State v. Peck, 305 N.C. 734, 741, 291
S.E.2d 637, 641-42 (1982)); see also State v. Riggs, 328 N.C. 213, 218-19, 400 S.E.2d
429, 432-33 (1991) (concluding that an officer’s subjective belief that an informant

whose tip he used to establish probable cause for a search warrant did not meet the

legal definition of a “reliable” informant “does not control” given that “the defendants’

rights ‘are governed by the law, rather than by the officers’ misunderstanding of it’ ”

(quoting State v. Coffey, 65 N.C. App. 751, 758, 310 S.E.2d 123, 128 (1984))).


                                          -13-
                                 STATE V. NICHOLSON

                                   Opinion of the Court



Accordingly, we do not consider Lt. Marotz’s subjective analysis of the facts as

probative of whether those facts—viewed objectively—satisfy the reasonable

suspicion standard necessary to support defendant’s seizure.

      In a related argument, defendant contends that the Court of Appeals correctly

concluded that the facts did not establish reasonable suspicion “in light of the fact Lt.

Marotz already questioned both Defendant and Chavis twice and subsequently

released Chavis so he could go to work after he assessed the situation and concluded

‘[i]t was a heated argument between two brothers.’ ” Nicholson, ___ N.C. App. at ___,

805 S.E.2d at 356. That is, defendant argues that Lt. Marotz had determined, based

upon Chavis’s and defendant’s responses to his questions, that there was no criminal

activity afoot. But again, the Court of Appeals majority and defendant focus on Lt.

Marotz’s subjective state of mind rather than conducting an objective inquiry.

Whatever personal perspective Lt. Marotz provided on cross-examination about the

stop, the facts support a reasonable inference that, rather than a recent squabble

between brothers, something more sinister had been unfolding when he arrived on

the scene. Moreover, a reasonable officer is not required to accept at face value

statements made during an investigation, especially in light of the other suspicious

circumstances present here.

      As the United State States Supreme Court has observed,

             [t]he Fourth Amendment does not require a policeman who
             lacks the precise level of information necessary for
             probable cause to arrest to simply shrug his shoulders and


                                          -14-
                                 STATE V. NICHOLSON

                                   Opinion of the Court



              allow a crime to occur or a criminal to escape. On the
              contrary, Terry recognizes that it may be the essence of
              good police work to adopt an intermediate response.

Adams v. Williams, 407 U.S. 143, 145-46, 92 S. Ct. 1921, 1923, 32 L. Ed. 2d 612, 616-

17 (1972) (citing Terry, 392 U.S. at 23, 88 S. Ct. at 1881, 20 L. Ed. 2d at 907). Lt.

Marotz adopted such an approach here. Rather than shrugging his shoulders when

he came upon a concerning situation, he did good police work. He saw signs—some

subtle, some more overt—that something was amiss, and he investigated

appropriately. We will not fault the State for the officer’s subjective characterizations

of the facts at the suppression hearing when, as a legal matter, the undisputed facts

establish reasonable suspicion necessary to justify defendant’s seizure.

                                 III. CONCLUSION

        For the foregoing reasons, we reverse the decision of the Court of Appeals and

instruct that court to reinstate the judgment entered by the trial court on 13 May

2016.

        REVERSED.




                                          -15-